                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

DORA KATHLEEN WESTREICHER, )
                           )
              Plaintiff,   )
                           )
v.                         )                       Case No. CIV-19-1000-SM
                           )
ANDREW M. SAUL,            )
COMMISSIONER OF SOCIAL     )
SECURITY,                  )
                           )
              Defendant.   )

                                           ORDER

          United States Magistrate Judge Suzanne Mitchell issued a Report and

Recommendation in this matter on November 4, 2019.1 In it, Judge Mitchell recommends

this Court grant in part and deny in part Plaintiff’s Application to Proceed in District Court

without Prepaying Fees or Costs (Dkt. 2); specifically, that Plaintiff make a payment of

$50.00 to the district court clerk on a date determined by this Court, and thereafter, Plaintiff

shall pay $50.00 on or before the first day of each month until the filing fee is paid in full.2

Plaintiff Dora Kathleen Westreicher was advised of her right to object,3 but she did not.

          Upon a de novo review of the record, the Court ADOPTS the Report and

Recommendation in full. According, Plaintiff is ORDERED to make a payment of $50.00

to the district court clerk on or before December 13, 2019. Thereafter, Plaintiff shall pay



1
    See Report & Recommendation (Dkt. 3).
2
    See id. at 4.
3
    See id.
                                               1
$50.00 to the district court clerk on or before the first day of each month until the filing fee

is paid in full. Failure to pay the filing fee as directed may result in the dismissal of this

matter. The district court clerk is ORDERED to not issue process until at least $100.00

has been paid toward the filing fee in this matter.

       IT IS SO ORDERED this 3rd day of December, 2019.




                                               2
